Exhibit 10.2

 

Execution Copy

 

 

MASTER RECEIVABLES PURCHASE AGREEMENT

 

 

between

 

 

HOUSEHOLD AUTOMOTIVE FINANCE CORPORATION,

as Seller

 

and

 

 

HOUSEHOLD AUTO RECEIVABLES CORPORATION,

as Purchaser

 

 

dated as of

 

November 18, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

SECTION 1.1

General

 

SECTION 1.2

Specific Terms

 

SECTION 1.3

Other Definitional Provisions

 

SECTION 1.4

Certain References

 

SECTION 1.5

No Recourse

 

 

 

 

ARTICLE II CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

 

 

 

 

SECTION 2.1

Purchase

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.1

Representations and Warranties of Seller

 

SECTION 3.2

Representations and Warranties of HARC

 

 

 

 

ARTICLE IV COVENANTS OF SELLER

 

 

 

 

SECTION 4.1

Seller’s Covenants

 

 

 

 

ARTICLE V REPURCHASES

 

 

 

 

SECTION 5.1

Repurchase of Receivables Upon Breach of Warranty

 

SECTION 5.2

Reassignment of Repurchased Receivables

 

SECTION 5.3

Waivers

 

 

 

 

ARTICLE VI MISCELLANEOUS

 

 

 

 

SECTION 6.1

Liability of Seller

 

SECTION 6.2

Amendment

 

SECTION 6.3

GOVERNING LAW

 

SECTION 6.4

Notices

 

SECTION 6.5

Severability of Provisions

 

SECTION 6.6

Assignment

 

SECTION 6.7

Acknowledgment and Agreement of Seller

 

SECTION 6.8

Further Assurances

 

SECTION 6.9

No Waiver; Cumulative Remedies

 

SECTION 6.10

Counterparts

 

SECTION 6.11

Binding Effect; Third-Party Beneficiaries

 

SECTION 6.12

Merger and Integration

 

SECTION 6.13

Heading

 

SECTION 6.14

Schedules and Exhibits

 

SECTION 6.15

Survival of Representations and Warranties

 

SECTION 6.16

Nonpetition Covenant

 

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

Form of Receivables Purchase Agreement Supplement

 

 

 

 

SCHEDULE A

Schedule of Related Master Sale and Servicing Agreements

 

 

ii

--------------------------------------------------------------------------------


 

THIS MASTER RECEIVABLES PURCHASE AGREEMENT, dated as of November 18, 2002,
executed between Household Auto Receivables Corporation, a Nevada corporation,
as purchaser (“HARC”) and Household Automotive Finance Corporation, a Delaware
corporation, as seller (“Seller”).

 

W I T N E S S E T H :

 

WHEREAS, HARC has agreed to purchase from time to time from Seller, and Seller,
pursuant to this Agreement, has agreed to transfer from time to time to HARC the
Receivables and the Other Conveyed Property.

 

WHEREAS, HARC intends from time to time to transfer Receivables and Other
Conveyed Property to different Delaware business trusts, each of which will
issue notes and certificates secured by the Receivables and Other Conveyed
Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, HARC and Seller, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1         General.  Capitalized terms used herein without definition
shall have the respective meanings assigned to such terms in the related Master
Sale and Servicing Agreement.

 

SECTION 1.2         Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this Master Receivables Purchase Agreement and all amendments
hereof and supplements hereto.

 

“Conveyance” shall have the meaning specified in Section 2.1.

 

“Conveyance Papers” shall have the meaning specified in Section 3.1.

 

“Cutoff Date” shall have the meaning assigned to such term in the applicable
Series Supplement or Receivables Purchase Agreement Supplement.

 

“Master Sale and Servicing Agreement” means each agreement so entitled set forth
on Schedule A among HARC, Household Finance Corporation, as Master Servicer, the
indenture trustee named therein and the issuer named therein, each as
supplemented by a related series supplement among HARC, Household Finance

 

1

--------------------------------------------------------------------------------


 

Corporation, as Master Servicer, the indenture trustee named therein, the issuer
named therein and the owner trustee named therein, pursuant to which Receivables
are conveyed by HARC to such issuer.

 

“Other Conveyed Property” means all money, instruments, rights and other
property that are subject or intended to be subject to the lien and security
interest of the related Indenture (including all property and interests granted
to the related Indenture Trustee), including all proceeds thereof, other than
the Receivables.

 

“Purchase Date” means, with respect to Receivables, any date, on which
Receivables are to be purchased by HARC pursuant to this Agreement and a
Receivables Purchase Agreement Supplement is executed and delivered by Seller
and HARC.

 

“Receivables” means the Receivables listed on the Schedules of Receivables
attached to a Receivables Purchase Agreement Supplement as Schedule A.

 

“Receivables Purchase Agreement Supplement” means an agreement between HARC and
Seller in connection with a Series, substantially in the form of Exhibit A
hereto.

 

“Repurchase Event” means a determination pursuant to Section 3.2 of the related
Master Sale and Servicing Agreement that HARC is required to repurchase a
Receivable.

 

“Schedule of Receivables” means a schedule of Receivables sold and transferred
pursuant to this Agreement and a related Receivables Purchase Agreement
Supplement, which is attached as Schedule A to such related Receivables Purchase
Agreement Supplement.

 

SECTION 1.3         Other Definitional Provisions.

 


(A)   ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN
USED IN ANY CERTIFICATE, OTHER DOCUMENTS, OR CONVEYANCE PAPER MADE OR DELIVERED
PURSUANT HERETO UNLESS OTHERWISE DEFINED HEREIN.


 


(B)   THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT OR ANY CONVEYANCE PAPER SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT; AND
SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN THIS AGREEMENT
ARE REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES AND EXHIBITS IN OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(C)   ALL DETERMINATIONS OF THE PRINCIPAL OR FINANCE CHARGE BALANCE OF ANY
RECEIVABLE, AND OF ANY COLLECTIONS THEREOF, SHALL BE MADE IN ACCORDANCE WITH THE
RELATED MASTER SALE AND SERVICING AGREEMENT.


 

SECTION 1.4         Certain References.  All references to the Principal Balance
of a Receivable as of any date of determination shall refer to the close of

 

2

--------------------------------------------------------------------------------


 

business on such day, or as of the first day of a Collection Period shall refer
to the opening of business on such day.  All references to the last day of a
Collection Period shall refer to the close of business on such day.

 

SECTION 1.5         No Recourse.  Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

 

ARTICLE II

CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1         Purchase.

 


(A)   BY EXECUTION OF THIS AGREEMENT AND SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, ON A PURCHASE DATE WITH RESPECT TO A RECEIVABLES PURCHASE
AGREEMENT SUPPLEMENT, SELLER SHALL SELL, TRANSFER, ASSIGN, AND OTHERWISE CONVEY
TO HARC (EACH, A “CONVEYANCE”) WITHOUT RECOURSE (BUT WITHOUT LIMITATION OF ITS
OBLIGATIONS IN THIS AGREEMENT), AND HARC SHALL PURCHASE, ALL RIGHT, TITLE AND
INTEREST OF SELLER IN AND TO:


 

(I)            EACH AND EVERY RECEIVABLE LISTED FROM TIME TO TIME ON SCHEDULE A
TO SUCH RELATED RECEIVABLES PURCHASE AGREEMENT SUPPLEMENT AND ALL MONIES PAID OR
PAYABLE THEREON OR IN RESPECT THEREOF ON OR AFTER THE RELATED CUTOFF DATE
(INCLUDING AMOUNTS DUE ON OR BEFORE THE RELATED CUTOFF DATE BUT RECEIVED BY
SELLER AFTER SUCH DATE);

 

(II)           THE SECURITY INTERESTS IN THE RELATED FINANCED VEHICLES GRANTED
BY OBLIGORS PURSUANT TO SUCH RECEIVABLES AND ANY OTHER INTEREST OF SELLER IN
SUCH FINANCED VEHICLES;

 

(III)          ALL RIGHTS OF SELLER AGAINST DEALERS PURSUANT TO DEALER
AGREEMENTS OR DEALER ASSIGNMENTS RELATED TO SUCH RECEIVABLES;

 

(IV)          ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO
SUCH RECEIVABLES REPURCHASED BY A DEALER PURSUANT TO A DEALER AGREEMENT;

 

(V)           ALL RIGHTS OF SELLER UNDER ANY SERVICE CONTRACTS ON THE RELATED
FINANCED VEHICLES;

 

(VI)          ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO THE
RELATED RECEIVABLES FROM CLAIMS ON ANY PHYSICAL DAMAGE, LOSS, CREDIT LIFE OR
DISABILITY INSURANCE POLICIES, IF ANY, COVERING FINANCED VEHICLES OR OBLIGORS,
INCLUDING REBATES OF INSURANCE PREMIUMS RELATING TO

 

3

--------------------------------------------------------------------------------


 

the Receivables and any proceeds from the liquidation of such Receivables;

 

(VII)         ALL ITEMS CONTAINED IN THE RECEIVABLES FILES WITH RESPECT TO SUCH
RECEIVABLES AND ANY AND ALL OTHER DOCUMENTS THAT SELLER OR MASTER SERVICER KEEPS
ON FILE IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES RELATING TO THE RELATED
RECEIVABLES, OR THE RELATED FINANCED VEHICLES OR OBLIGOR;

 

(VIII)        ALL PROPERTY (INCLUDING THE RIGHT TO RECEIVE FUTURE NET
LIQUIDATION PROCEEDS) THAT SECURES EACH RELATED RECEIVABLE AND THAT HAS BEEN
ACQUIRED BY OR ON BEHALF OF HARC PURSUANT TO THE LIQUIDATION OF SUCH RECEIVABLE;
AND

 

(IX)           ALL PRESENT AND FUTURE CLAIMS, DEMANDS, CAUSES AND CHOSES IN
ACTION IN RESPECT OF ANY OR ALL OF THE FOREGOING AND ALL PAYMENTS ON OR UNDER
AND ALL PROCEEDS OF EVERY KIND AND NATURE WHATSOEVER IN RESPECT OF ANY OR ALL OF
THE FOREGOING, INCLUDING ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR
INVOLUNTARY, INTO CASH OR OTHER LIQUID PROPERTY, ALL CASH PROCEEDS, ACCOUNTS,
ACCOUNTS RECEIVABLE, NOTES, DRAFTS, ACCEPTANCES, CHATTEL PAPER, CHECKS, DEPOSIT
ACCOUNTS, INSURANCE PROCEEDS, CONDEMNATION AWARDS, RIGHTS TO PAYMENT OF ANY AND
EVERY KIND AND OTHER FORMS OF OBLIGATIONS AND RECEIVABLES, INSTRUMENTS AND OTHER
PROPERTY WHICH AT ANY TIME CONSTITUTE ALL OR PART OF OR ARE INCLUDED IN THE
PROCEEDS OF ANY OF THE FOREGOING.

 


(B)   SIMULTANEOUSLY WITH EACH CONVEYANCE, HARC WILL PAY OR CAUSE TO BE PAID TO
OR UPON THE ORDER OF SELLER AN AMOUNT EQUAL TO 100% OF THE PRINCIPAL BALANCE OF
THE RELATED RECEIVABLES ON THE BOOKS AND RECORDS OF SELLER, PLUS THE PRESENT
VALUE OF ANTICIPATED EXCESS SPREAD ON SUCH RECEIVABLES, DISCOUNTED TO TAKE INTO
ACCOUNT ANY UNCERTAINTY AS TO FUTURE PERFORMANCE MATCHING HISTORICAL
PERFORMANCE, SERVICING FEES, DELINQUENCIES, PAY DOWN RATES, YIELD AND SUCH OTHER
FACTORS AS MAY BE MUTUALLY AGREED UPON BETWEEN SELLER AND HARC, BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS.


 


(C)   IN CONNECTION WITH EACH CONVEYANCE, SELLER FURTHER AGREES THAT IT WILL, AT
ITS OWN EXPENSE, ON OR PRIOR TO THE RELATED PURCHASE DATE (I) INDICATE IN ITS
COMPUTER FILES OR MICROFICHE LISTS THAT THE RELATED RECEIVABLES HAVE BEEN
CONVEYED TO HARC IN ACCORDANCE WITH THIS AGREEMENT AND THE RELATED RECEIVABLES
PURCHASE AGREEMENT SUPPLEMENT, AND HAVE BEEN CONVEYED BY HARC TO THE RELATED
INDENTURE TRUSTEE PURSUANT TO THE RELATED MASTER SALE AND SERVICING AGREEMENT
FOR THE BENEFIT OF THE RELATED SECURED PARTIES BY INCLUDING IN SUCH COMPUTER
FILES AND MICROFICHE LISTS THE CODE IDENTIFYING EACH SUCH RECEIVABLE AND (II)
DELIVER TO HARC (OR TO THE RELATED INDENTURE TRUSTEE IF HARC SO DIRECTS) A
COMPUTER FILE OR MICROFICHE LIST CONTAINING A TRUE AND COMPLETE LIST OF ALL SUCH
RECEIVABLES SPECIFYING FOR EACH SUCH RECEIVABLE, AS OF THE CUTOFF DATE (A) ITS
ACCOUNT NUMBER AND (B) THE OUTSTANDING BALANCE OF SUCH RECEIVABLE.  SUCH
COMPUTER FILES OR MICROFICHE LISTS SHALL BE DELIVERED TO HARC (OR TO THE RELATED
INDENTURE TRUSTEE IF SO DIRECTED BY HARC) AND MARKED AS PROPRIETARY AND
CONFIDENTIAL.  SELLER FURTHER AGREES NOT

 

4

--------------------------------------------------------------------------------


 


TO ALTER THE CODE REFERENCED IN CLAUSE (I) OF THIS PARAGRAPH WITH RESPECT TO ANY
RECEIVABLE DURING THE TERM OF THIS AGREEMENT.


 


(D)   THE PARTIES HERETO INTEND THAT EACH CONVEYANCE SHALL CONSTITUTE A SALE OF
THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE RELATED RECEIVABLES AND
OTHER CONVEYED PROPERTY, CONVEYING GOOD TITLE FREE AND CLEAR OF ANY LIENS,
CLAIMS, ENCUMBRANCES OR RIGHTS OF OTHERS FROM SELLER TO HARC AND THAT THE SUCH
RECEIVABLES AND OTHER CONVEYED PROPERTY SUBJECT TO SUCH CONVEYANCE SHALL NOT BE
PART OF SELLER’S ESTATE IN THE EVENT OF THE INSOLVENCY OF SELLER OR A
CONSERVATORSHIP, RECEIVERSHIP OR SIMILAR EVENT WITH RESPECT TO SELLER.  IT IS
THE INTENTION OF THE PARTIES HERETO THAT THE ARRANGEMENTS WITH RESPECT TO EACH
CONVEYANCE OF RECEIVABLES AND OTHER CONVEYED PROPERTY SHALL CONSTITUTE A
PURCHASE AND SALE OF SUCH RECEIVABLES AND OTHER CONVEYED PROPERTY AND NOT A
LOAN.  IN THE EVENT, HOWEVER, THAT A COURT OF COMPETENT JURISDICTION WERE TO
HOLD THAT THE TRANSACTIONS EVIDENCED HEREBY CONSTITUTE A LOAN AND NOT A PURCHASE
AND SALE, IT IS THE INTENTION OF THE PARTIES HERETO THAT THIS AGREEMENT SHALL
CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE LAW, AND THAT SELLER SHALL BE
DEEMED TO HAVE GRANTED TO HARC A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
ALL OF SUCH SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE RECEIVABLES AND
OTHER CONVEYED PROPERTY.


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1         Representations and Warranties of Seller.  Seller makes the
representations and warranties set forth in Section 3.1(b) through (h) as of
each Purchase Date on which HARC relies in purchasing the Receivables and the
Other Conveyed Property subject to the related Conveyance and in transferring
the Receivables and the Other Conveyed Property to the Issuer under the related
Master Sale and Servicing Agreement.  The representations set forth in Section
3.1(a), on which HARC relies in purchasing the Receivables and the Other
Conveyed Property subject to the related Conveyance and in transferring the
Receivables and the Other Conveyed Property to the Issuer under the related
Master Sale and Servicing Agreement, are made with respect to Receivables and
Other Conveyed Property conveyed hereunder, as of the execution and delivery of
the related Receivables Purchase Agreement Supplement, but shall, together with
the representations and warranties set forth in Section 3.1(b) through (h),
survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
HARC to the Issuer under each Master Sale and Servicing Agreement.  Seller and
HARC agree that HARC will assign to Issuer all HARC’s rights under this
Agreement and each Receivables Purchase Agreement Supplement and that the
Indenture Trustee will thereafter be entitled to enforce this Agreement and each
Receivables Purchase Agreement Supplement against Seller in the Indenture
Trustee’s own name on behalf of the Securityholders.

 


(A)   ELIGIBILITY CRITERIA.  EACH OF THE RECEIVABLES WHICH IS TO BE PLEDGED AS
COLLATERAL FOR A SERIES OF NOTES WILL SATISFY THE APPLICABLE ELIGIBILITY
CRITERIA SET FORTH IN, OR TO BE SET FORTH IN, SCHEDULE I TO THE SERIES
SUPPLEMENT ESTABLISHING SUCH SERIES.


 


5

--------------------------------------------------------------------------------



 


(B)   ORGANIZATION AND GOOD STANDING.  SELLER IS A CORPORATION DULY ORGANIZED
AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND HAS, IN ALL MATERIAL RESPECTS, FULL POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND
SUCH BUSINESS IS PRESENTLY CONDUCTED, AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(C)   DUE OBLIGATION.  SELLER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION (OR IS EXEMPT FROM SUCH REQUIREMENTS) AND HAS
OBTAINED ALL NECESSARY LICENSES AND APPROVALS, IN EACH JURISDICTION IN WHICH
FAILURE TO SO QUALIFY OR TO OBTAIN SUCH LICENSES AND APPROVALS WOULD (I) RENDER
ANY RECEIVABLE UNENFORCEABLE BY SELLER, HARC OR ANY TRUST AND (II) HAVE A
MATERIAL ADVERSE EFFECT ON ANY SECURED PARTIES.


 


(D)   DUE AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED PURSUANT HERETO (SUCH
OTHER DOCUMENTS AND INSTRUMENTS, INCLUDING, BUT NOT LIMITED TO, THE RECEIVABLES
PURCHASE AGREEMENT SUPPLEMENT COLLECTIVELY, THE “CONVEYANCE PAPERS”) AND THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT OR ANY OTHER
CONVEYANCE PAPERS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF SELLER AND CONSTITUTE OR WILL CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATION OF SELLER, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.


 


(E)   NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE CONVEYANCE PAPERS, AND THE FULFILLMENT OF THE TERMS OF THIS
AGREEMENT AND THE CONVEYANCE PAPERS APPLICABLE TO SELLER WILL NOT CONFLICT WITH,
VIOLATE OR RESULT IN ANY BREACH OF ANY OF THE MATERIAL TERMS AND PROVISIONS OF,
OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A MATERIAL
DEFAULT UNDER, ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED OF TRUST, OR
OTHER INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES ARE BOUND.


 


(F)    NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE CONVEYANCE PAPERS AND THE FULFILLMENT OF THE TERMS CONTEMPLATED HEREIN
AND THEREIN APPLICABLE TO SELLER WILL NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENTS OF LAW APPLICABLE TO SELLER.


 


(G)   NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO
THE BEST KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL
INSTRUMENTALITY (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR THE CONVEYANCE
PAPERS, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE PAPERS, (III) SEEKING ANY
DETERMINATION OR RULING THAT, IN THE REASONABLE JUDGMENT OF SELLER, WOULD
MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE CONVEYANCE PAPERS, (IV) SEEKING ANY DETERMINATION OR
RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR THE CONVEYANCE PAPERS OR (V) SEEKING TO AFFECT ADVERSELY
THE INCOME TAX ATTRIBUTES OF ANY TRUST UNDER UNITED STATES FEDERAL, NEVADA OR
CALIFORNIA INCOME TAX SYSTEMS.

 

6

--------------------------------------------------------------------------------


 


(H)   ALL CONSENTS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS, APPROVALS,
REGISTRATIONS OR DECLARATIONS WITH, OR OF, ANY GOVERNMENTAL AUTHORITY REQUIRED
TO BE OBTAINED, EFFECTED OR GIVEN BY SELLER IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY SELLER OF THIS AGREEMENT OR THE CONVEYANCE PAPERS AND THE
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE
PAPERS BY SELLER HAVE BEEN DULY OBTAINED, EFFECTED OR GIVEN AND ARE IN FULL
FORCE AND EFFECT.


 

SECTION 3.2         Representations and Warranties of HARC.  HARC makes the
representations and warranties set forth in Section 3.2 (a) through (f) as of
each Purchase Date, on which Seller relies in selling, assigning, transferring
and conveying the Receivables and the Other Conveyed Property subject to the
related conveyance to HARC hereunder.  The representations are made with respect
to Receivables and Other Conveyed Property conveyed hereunder, as of the
execution and delivery of the related Receivables Purchase Agreement Supplement,
but shall survive the sale, transfer and assignment of the Receivables and the
Other Conveyed Property hereunder and the sale, transfer and assignment thereof
by HARC to the related Issuer under each Master Sale and Servicing Agreement.

 


(A)   ORGANIZATION AND GOOD STANDING.  HARC IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF NEVADA AND HAS, IN ALL MATERIAL
RESPECTS, FULL POWER AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH BUSINESS IS PRESENTLY
CONDUCTED AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE CONVEYANCE PAPERS.


 


(B)   DUE AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS AND THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS
AGREEMENT AND THE CONVEYANCE PAPERS HAVE BEEN DULY AUTHORIZED BY HARC BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF HARC.


 


(C)   NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE CONVEYANCE PAPERS, AND THE FULFILLMENT OF THE TERMS HEREOF AND
THEREOF, WILL NOT CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE MATERIAL
TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME
OR BOTH) A MATERIAL DEFAULT UNDER, ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE,
DEED OF TRUST OR OTHER INSTRUMENT TO WHICH HARC IS A PARTY OR BY WHICH IT OR ITS
PROPERTIES IS BOUND.


 


(D)   NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE CONVEYANCE PAPERS BY HARC AND THE FULFILLMENT OF THE TERMS CONTEMPLATED
HEREIN AND THEREIN APPLICABLE TO HARC WILL NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENTS OF LAW APPLICABLE TO HARC.


 


(E)   NO PROCEEDING.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO
THE BEST KNOWLEDGE OF HARC, THREATENED AGAINST HARC, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER TRIBUNAL OR GOVERNMENTAL
INSTRUMENTALITY (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR THE CONVEYANCE
PAPERS, (II) SEEKING TO


 


7

--------------------------------------------------------------------------------



 


PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE CONVEYANCE PAPERS, (III) SEEKING ANY DETERMINATION OR RULING
THAT, IN THE REASONABLE JUDGMENT OF HARC, WOULD MATERIALLY AND ADVERSELY AFFECT
THE PERFORMANCE BY HARC OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE
CONVEYANCE PAPERS OR (IV) SEEKING ANY DETERMINATION OR RULING THAT WOULD
MATERIALLY AND ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE CONVEYANCE PAPERS.


 


(F)    ALL CONSENTS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS OF OR
REGISTRATIONS OR DECLARATIONS WITH ANY GOVERNMENTAL AUTHORITY REQUIRED TO BE
OBTAINED, EFFECTED OR GIVEN BY HARC IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY HARC OF THIS AGREEMENT AND THE CONVEYANCE PAPERS AND THE PERFORMANCE
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CONVEYANCE PAPERS OR
THE FULFILLMENT OF THE TERMS OF THIS AGREEMENT AND THE CONVEYANCE PAPERS BY HARC
HAVE BEEN DULY OBTAINED.


 

In the event of any breach of a representation and warranty made by HARC
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes and
Certificates issued by any Trust have been paid in full.  Seller and HARC agree
that damages will not be an adequate remedy for such breach and that this
covenant may be specifically enforced by HARC, the related Issuer or by the
related Indenture Trustee on behalf of the related Secured Parties and the
related Owner Trustee on behalf of the related Certificateholders.  Seller
agrees that with respect to its obligations in connection with a Repurchase
Event it will exercise no rights of offset with respect to any claims it may
have against HARC.

 

ARTICLE IV

COVENANTS OF SELLER

 

SECTION 4.1         Seller’s Covenants.  Seller hereby covenants and agrees with
HARC as follows:

 


(A)   RECEIVABLES NOT TO BE EVIDENCED BY PROMISSORY NOTES.  SELLER WILL TAKE NO
ACTION TO CAUSE ANY RECEIVABLE TO BE EVIDENCED BY ANY INSTRUMENT (AS DEFINED IN
THE UCC).


 


(B)   SECURITY INTERESTS.  EXCEPT FOR THE CONVEYANCES HEREUNDER OR AS OTHERWISE
PROVIDE HEREIN, SELLER WILL NOT SELL, PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER
PERSON, OR TAKE ANY OTHER ACTION INCONSISTENT WITH HARC’S OWNERSHIP OF THE
RECEIVABLES AND OTHER CONVEYED PROPERTY OR GRANT, CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY LIEN ON ANY RECEIVABLE OR ANY OTHER CONVEYED PROPERTY,
WHETHER NOW EXISTING OR HEREAFTER CREATED, OR ANY INTEREST THEREIN, AND SELLER
SHALL NOT CLAIM ANY OWNERSHIP INTEREST IN THE RECEIVABLES OR ANY OTHER CONVEYED
PROPERTY AND SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF HARC IN AND TO THE
RECEIVABLES AND OTHER CONVEYED PROPERTY, WHETHER NOW EXISTING OR HEREAFTER
CREATED, AGAINST ALL CLAIMS OF THIRD PARTIES CLAIMING THROUGH OR UNDER SELLER.


 


8

--------------------------------------------------------------------------------



 


(C)   SECURITY’S INTEREST.  EXCEPT FOR THE CONVEYANCES HEREUNDER AND IN
CONNECTION WITH ANY TRANSACTION PERMITTED PURSUANT TO SECTION 6.6, SELLER HEREBY
AGREES NOT TO TRANSFER, ASSIGN, EXCHANGE OR OTHERWISE CONVEY OR PLEDGE,
HYPOTHECATE OR OTHERWISE GRANT A SECURITY INTEREST IN THE RECEIVABLES OR ANY
OTHER CONVEYED PROPERTY AND ANY SUCH ATTEMPTED TRANSFER, ASSIGNMENT, EXCHANGE,
CONVEYANCE, PLEDGE, HYPOTHECATION OR GRANT SHALL BE VOID.


 


(D)   DELIVERY OF COLLECTIONS OR RECOVERIES.  IN THE EVENT THAT SELLER RECEIVES
COLLECTIONS OR RECOVERIES WITH RESPECT TO THE RECEIVABLES, SELLER AGREES TO PAY
TO HARC (OR TO THE MASTER SERVICER IF HARC SO DIRECTS) ALL SUCH COLLECTIONS AND
RECOVERIES TO THE EXTENT SUCH AMOUNTS ARE PAYABLE TO HARC AS SOON AS PRACTICABLE
AFTER RECEIPT THEREOF.


 


(E)   NOTICE OF LIENS.  SELLER SHALL NOTIFY HARC PROMPTLY AFTER BECOMING AWARE
OF ANY LIEN ON ANY RECEIVABLE OR ANY OTHER CONVEYED PROPERTY OTHER THAN THE
CONVEYANCES HEREUNDER.


 


(F)    DOCUMENTATION OF TRANSFER.  SELLER SHALL UNDERTAKE TO FILE THE DOCUMENTS
WHICH WOULD BE NECESSARY TO PERFECT AND MAINTAIN THE TRANSFER OF THE SECURITY
INTEREST IN AND TO THE RECEIVABLES AND OTHER CONVEYED PROPERTY.


 


(G)   APPROVAL OF OFFICE RECORDS.  SELLER SHALL CAUSE THIS AGREEMENT TO BE DULY
APPROVED BY SELLER’S BOARD OF DIRECTORS, AND SELLER SHALL MAINTAIN THIS
AGREEMENT AS A PART OF THE OFFICIAL RECORDS OF SELLER FOR THE TERM OF THIS
AGREEMENT.


 


(H)   MAINTENANCE OF SECURITY INTERESTS IN VEHICLES.  IN THE EVENT THAT THE
ASSIGNMENT OF A RECEIVABLE TO HARC OR ANY ASSIGNEE THEREOF IS INSUFFICIENT,
WITHOUT A NOTATION ON THE RELATED FINANCED VEHICLE’S CERTIFICATE OF TITLE, OR
WITHOUT FULFILLING ANY ADDITIONAL ADMINISTRATIVE REQUIREMENTS UNDER THE LAWS OF
THE STATE IN WHICH THE FINANCED VEHICLE IS LOCATED, TO PERFECT A SECURITY
INTEREST IN THE RELATED FINANCED VEHICLE IN FAVOR OF HARC OR ANY ASSIGNEE
THEREOF, SELLER HEREBY AGREES THAT THE DESIGNATION OF SELLER OR ANY AFFILIATE OF
SELLER AS THE SECURED PARTY ON THE CERTIFICATE OF TITLE IS IN ITS CAPACITY AS
AGENT OF HARC OR THE AGENT OF ANY ASSIGNEE OF HARC FOR SUCH LIMITED PURPOSE.


 

ARTICLE V

REPURCHASES

 

SECTION 5.1         Repurchase of Receivables Upon Breach of Warranty.  Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the related Issuer under the
related Master Sale and Servicing Agreement by the last day of the first full
calendar month following the discovery of such breach by Seller or receipt by
Seller of notice of such breach from any of the Master Servicer, HARC, a Trust
Officer of the related Indenture Trustee or the related Owner Trustee and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Repurchase Amount in full, without deduction or offset, in the Collection
Account, pursuant to Section 3.2 of the related Master Sale and

 

9

--------------------------------------------------------------------------------


 

Servicing Agreement.  It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to HARC, the related Issuer, the related Secured Parties, the related
Certificateholders, the related Indenture Trustee on behalf of the related
Noteholders or the related Owner Trustee on behalf of the related
Certificateholders.  The provisions of this Section 5.1 are intended to grant
the related Indenture Trustee or the related Issuer a direct right against
Seller to demand performance hereunder, and in connection therewith, Seller
waives any requirement of prior demand against HARC with respect to such
repurchase obligation.  Any such repurchase shall take place in the manner
specified in Section 3.2 of the related Master Sale and Servicing Agreement. 
Notwithstanding any other provision of this Agreement or the related Master Sale
and Servicing Agreement to the contrary, the obligation of Seller under this
Section shall not terminate upon a termination of Household Finance Corporation
as Master Servicer under the related Master Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Master Servicer or HARC to perform any of their respective
obligations with respect to such Receivable under the related Master Sale and
Servicing Agreement.

 

SECTION 5.2         Reassignment of Repurchased Receivables.  Upon deposit in
the Collection Account of the Repurchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, HARC and the related Issuer shall take such
steps as may be reasonably requested by Seller in order to assign to Seller all
of HARC’s and the related Issuer’s right, title and interest in and to such
Receivable and all security and documents and all Other Conveyed Property
conveyed to HARC and the related Issuer directly relating thereto, without
recourse, representation or warranty, except as to the absence of liens, charges
or encumbrances created by or arising as a result of actions of HARC or the
related Issuer.  Such assignment shall be a sale and assignment outright, and
not for security.  If, following the reassignment of a Repurchased Receivable,
in any enforcement suit or legal proceeding, it is held that Seller may not
enforce any such Receivable on the ground that it shall not be a real party in
interest or a holder entitled to enforce the Receivable, HARC and the related
Issuer shall, at the expense of Seller, take such steps as Seller deems
reasonably necessary to enforce the Receivable, including bringing suit in
HARC’s or in the related Issuer’s name.

 

SECTION 5.3         Waivers.  No failure or delay on the part of HARC, or the
related Issuer as assignee of HARC, in exercising any power, right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

SECTION 6.1         Liability of Seller.  Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

 

SECTION 6.2         Amendment.  This Agreement and any Conveyance Papers and the
rights and obligations of the parties hereunder may not be changed orally, but
only by an instrument in writing signed by HARC and Seller in accordance with
this Section 6.2.  This Agreement and any Conveyance Papers may be amended from
time to time by HARC and Seller only with the prior written consent of all of
the Secured Parties.

 

SECTION 6.3         GOVERNING LAW.  THIS AGREEMENT AND THE CONVEYANCE PAPERS
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

SECTION 6.4         Notices.  All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to (a) in
the case of Seller, 5855 Copley Drive, San Diego, CA 92111, Attention:  Chief
Operating Officer, with a copy to 2700 Sanders Road, Prospect Heights, Illinois
60070  Attention:  Director—Asset Securitization, (b) in the case of HARC, 1111
Town Center Drive, Las Vegas, Nevada 89134 Attention:  Compliance Officer, with
a copy to 2700 Sanders Road, Prospect Heights, Illinois 60070,  Attention: 
Treasurer; or, as to each party, at such other address as shall be designated by
such party in a written notice to each other party.

 

SECTION 6.5         Severability of Provisions.  If any one or more of the
covenants, agreements, provisions, or terms of this Agreement or Conveyance
Paper shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, and terms of this Agreement or any Conveyance
Paper and shall in no way affect the validity or enforceability of the other
provisions of this Agreement or of any Conveyance Paper.

 

SECTION 6.6         Assignment.  Notwithstanding anything to the contrary
contained herein, other than HARC’s assignment of its rights, title, and
interests in, to, and under this Agreement to the Issuer specified in a Master
Sale and Servicing Agreement (which Issuer shall assign such rights, title and
interest in and to this Agreement to the related Indenture Trustee for the
benefit of the related Secured Parties), as contemplated by the Master Sale and
Servicing Agreement and Section 6.7 hereof, the Receivables, the Other Conveyed
Property, this Agreement and all other Conveyance

 

11

--------------------------------------------------------------------------------


 

Papers may not be assigned by the parties hereto; provided, however, that Seller
shall have the right to assign its rights, title and interests, in to and under
this Agreement to (i) any successor by merger or consolidation, or any Person
which acquires by conveyance, transfer or sale the properties and assets of
Seller or (ii) any Affiliate owned directly or indirectly by Household
International, Inc.  The right granted in the foregoing proviso is subject to
the further condition that any such successor or other Person shall expressly
assume by written agreement, in form and substance satisfactory to HARC, the
obligations of Seller hereunder and under the Conveyance Papers.

 

SECTION 6.7         Acknowledgment and Agreement of Seller.  By execution below,
Seller expressly acknowledges and agrees that all of HARC’s right, title, and
interest in, to, and under this Agreement, including, without limitation, all of
HARC’s right title, and interest in and to the Receivables purchased pursuant to
this Agreement, shall be assigned by HARC to an Issuer specified in a Master
Sale and Servicing Agreement and by such Issuer to the related Indenture Trustee
for the benefit of the related Secured Parties, and Seller consents to such
assignment.  Additionally, Seller agrees for the benefit of such Indenture
Trustee that any amounts payable by Seller to HARC hereunder which are to be
paid by HARC to such Indenture Trustee for the benefit of the related Secured
Parties shall be paid by Seller, on behalf of HARC, directly to such Indenture
Trustee.  Any payment required to be made on or before a specified date in
same-day funds may be made on the prior business day in next-day funds.

 

SECTION 6.8         Further Assurances.  HARC and Seller agree to do and
perform, from time to time, any and all acts to authenticate any and further
records, to execute any and further instruments, in each case required or
reasonably requested by the other party more fully to effect the purposes of
this Agreement and the Conveyance Papers, including, without limitation, the
execution of any financing statements or continuation statements or equivalent
documents relating to the Receivables for filing under the provisions of the UCC
or other law of any applicable jurisdiction.

 

SECTION 6.9         No Waiver; Cumulative Remedies.  No failure to exercise and
no delay in exercising, on the part of HARC or Seller, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 6.10       Counterparts.  This Agreement and all Conveyance Papers may
be executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

SECTION 6.11       Binding Effect; Third-Party Beneficiaries.  This Agreement
and the Conveyance Papers will inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.  Each of
the Indenture Trustee and Issuer with respect to a Master Sale and Servicing
Agreement and

 

12

--------------------------------------------------------------------------------


 

the related Owner Trustee shall be considered a third-party beneficiary of this
Agreement.

 

SECTION 6.12       Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement and the Conveyance Papers set forth the entire
understanding of the parties relating to the subject matter hereof,  and all
prior understandings, written or oral, are superseded by this Agreement and the
Conveyance Papers.  This Agreement and the Conveyance Papers may not be
modified, amended, waived or supplemented except as provided herein.

 

SECTION 6.13       Heading.  The headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

SECTION 6.14       Schedules and Exhibits.  The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

SECTION 6.15       Survival of Representations and Warranties.  All
representations, warranties and agreements contained in this Agreement or
contained in any Conveyance Paper, shall remain operative and in full force and
effect and shall survive conveyance of the Receivables by HARC to the Issuer
pursuant to the Master Sale and Servicing Agreement and the pledge thereof by
the Issuer to the Indenture Trustee pursuant to the related Indenture and the
related Series Supplement.

 

SECTION 6.16       Nonpetition Covenant.  Until the date which is one year and
one day after payment in full of all the Notes of all Series, neither HARC nor
Seller shall petition or otherwise invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against Seller or
any Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Seller or any Issuer or any substantial part of their
respective properties, or ordering the winding up or liquidation of the affairs
of Seller or any Issuer.  This provision shall survive the termination of this
Agreement.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Master Receivables Purchase
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

HOUSEHOLD AUTOMOTIVE FINANCE
CORPORATION

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Timothy R. Condon

 

 

 

Name: Timothy R. Condon

 

 

Title: Executive Vice President & Chief

 

 

Financial Officer

 

 

 

 

HOUSEHOLD AUTO RECEIVABLES
CORPORATION,

 

as Purchaser

 

 

 

 

 

 

 

By:

/s/ Steven H. Smith

 

 

 

Name: Steven H. Smith

 

 

Title: Vice President & Assistant Treasurer

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RECEIVABLES PURCHASE AGREEMENT SUPPLEMENT

 

Transfer No.     of Receivables, dated as of
                                      , pursuant to a Master Receivables
Purchase Agreement (the “Purchase Agreement”) dated as of November 18, 2002,
between Household Automotive Finance Corporation, a Delaware corporation
(“Seller”) and Household Auto Receivables Corporation, a Nevada corporation
(“HARC”).

 

W I T N E S S E T H :

 

WHEREAS pursuant to the Purchase Agreement, Seller wishes to convey Receivables
and Other Conveyed Property to HARC; and

 

WHEREAS, HARC is willing to accept such conveyance subject to the terms and
conditions hereof.

 

NOW, THEREFORE, Seller and HARC hereby agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein shall have the
meanings ascribed to them in the Purchase Agreement unless otherwise defined
herein.

 

“Cutoff Date” shall mean with respect to the Receivables conveyed hereby, the
close of business on                                       , 200  .

 

“Master Sale and Servicing Agreement” means the agreement dated as of
                        ,            among HARC, Household Finance Corporation,
as Master Servicer,                               , as indenture trustee and
                                , as issuer.

 

“Purchase Date” shall mean with respect to the Receivables conveyed hereby,
                                      , 200  .

 

“Purchase Price” shall mean 100% of the Principal Balance of the Receivables on
the books and records of Seller, plus the present value of anticipated excess
spread on such Receivables, discounted to take into account any uncertainty as
to future performance matching historical performance, servicing fees,
delinquencies, paydown rates, yield and such other factors as may be mutually
agreed upon by Seller and HARC.

 

“Transfer Date” means, with respect to Receivables, the date on which
Receivables and Other Conveyed Property are to be transferred to the Trust
pursuant to the Master Sale and Servicing Agreement.

 

A-1

--------------------------------------------------------------------------------


 

2.             Schedule of Receivables.  Annexed as Schedule A hereto is a
computer file which reflects the Receivables that constitute the Receivables to
be conveyed pursuant to this Agreement on the Purchase Date.

 

3.             Conveyance of Receivables.  In consideration of HARC’s delivery
to or upon the order of Seller of the Purchase Price, Seller does hereby sell,
transfer, assign, set over and otherwise convey to HARC, without recourse
(except as expressly provided in the Purchase Agreement), all right, title and
interest of Seller in and to:

 

(I)    EACH AND EVERY RECEIVABLE LISTED ON SCHEDULE A HERETO AND ALL MONIES PAID
OR PAYABLE THEREON OR IN RESPECT THEREOF ON OR AFTER THE CUTOFF DATE (INCLUDING
AMOUNTS DUE ON OR BEFORE THE CUTOFF DATE BUT RECEIVED BY SELLER AFTER SUCH
DATE);

 

(II)   THE SECURITY INTERESTS IN THE RELATED FINANCED VEHICLES GRANTED BY
OBLIGORS PURSUANT TO SUCH RECEIVABLES AND ANY OTHER INTEREST OF SELLER IN SUCH
FINANCED VEHICLES;

 

(III)  ALL RIGHTS OF SELLER AGAINST DEALERS PURSUANT TO DEALER AGREEMENTS OR
DEALER ASSIGNMENTS RELATED TO SUCH RECEIVABLES;

 

(IV)  ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO SUCH
RECEIVABLES REPURCHASED BY A DEALER PURSUANT TO A DEALER AGREEMENT;

 

(V)   ALL RIGHTS OF SELLER UNDER ANY SERVICE CONTRACTS ON THE RELATED FINANCED
VEHICLES;

 

(VI)  ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO THE RELATED
RECEIVABLES FROM CLAIMS ON ANY PHYSICAL DAMAGE, LOSS, CREDIT LIFE OR DISABILITY
INSURANCE POLICIES, IF ANY, COVERING FINANCED VEHICLES OR OBLIGORS, INCLUDING
REBATES OF INSURANCE PREMIUMS RELATING TO THE RECEIVABLES AND ANY PROCEEDS FROM
THE LIQUIDATION OF SUCH RECEIVABLES;

 

(VII) ALL ITEMS CONTAINED IN THE RECEIVABLES FILES WITH RESPECT TO SUCH
RECEIVABLES AND ANY AND ALL OTHER DOCUMENTS THAT SELLER OR THE MASTER SERVICER
KEEPS ON FILE IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES RELATING TO THE
RELATED RECEIVABLES, OR THE RELATED FINANCED VEHICLES OR OBLIGOR;

 

(VIII)        ALL PROPERTY (INCLUDING THE RIGHT TO RECEIVE FUTURE NET
LIQUIDATION PROCEEDS) THAT SECURES EACH RELATED RECEIVABLE AND THAT HAS BEEN
ACQUIRED BY OR ON BEHALF OF HARC PURSUANT TO LIQUIDATION OF SUCH RECEIVABLE;

 

(IX)   ALL PRESENT AND FUTURE CLAIMS, DEMANDS, CAUSES AND CHOSES IN ACTION IN
RESPECT OF ANY OR ALL OF THE FOREGOING AND ALL PAYMENTS ON OR UNDER AND ALL
PROCEEDS OF EVERY KIND AND NATURE WHATSOEVER IN RESPECT OF ANY OR ALL OF THE
FOREGOING, INCLUDING ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR INVOLUNTARY,
INTO CASH OR OTHER LIQUID PROPERTY, ALL CASH PROCEEDS, ACCOUNTS, ACCOUNTS
RECEIVABLE, NOTES, DRAFTS, ACCEPTANCES, CHATTEL PAPER, CHECKS, DEPOSIT ACCOUNTS,
INSURANCE PROCEEDS, CONDEMNATION AWARDS, RIGHTS TO PAYMENT OF ANY AND EVERY KIND
AND

 

A-2

--------------------------------------------------------------------------------


 

OTHER FORMS OF OBLIGATIONS AND RECEIVABLES, INSTRUMENTS AND OTHER PROPERTY WHICH
AT ANY TIME CONSTITUTE ALL OR PART OF OR ARE INCLUDED IN THE PROCEEDS OF ANY OF
THE FOREGOING.

 

4.             Representations and Warranties of Seller.  As of the Purchase
Date, Seller hereby makes the representations and warranties to HARC that are
set forth in Section 3.1 of the Purchase Agreement with respect to the
Conveyance effected hereby to the same extent as if set forth in full herein.

 

5.             Representations and Warranties of HARC.  As of the Purchase Date,
HARC hereby makes the representations and warranties to Seller that are set
forth in Section 3.2 of the Purchase Agreement with respect to the Conveyance
effected hereby to the same extent as if set forth in full herein.  In the event
of any breach of a representation and warranty made by HARC hereunder, Seller
covenants and agrees that it will not take any action to pursue any remedy that
it may have hereunder, in law, in equity or otherwise, until a year and a day
have passed since the date on which all Notes and Certificates issued by the
Trust have been paid in full.  Seller and HARC agree that damages will not be an
adequate remedy for such breach and that this covenant may be specifically
enforced by HARC, the related Issuer or by the related Indenture Trustee on
behalf of the related Secured Parties and the related Owner Trustee on behalf of
the related Certificateholders.

 

6.             Conditions Precedent.  The obligation of HARC to acquire the
Receivables hereunder is subject to the satisfaction, on or prior to the
Purchase Date, of the following conditions precedent:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by Seller in Section 4 of this Agreement and in Section 3.1 of
the Master Receivables Purchase Agreement shall be true and correct as of the
date of this Agreement and as of the Purchase Date.

 

(b)           Additional Information.  Seller shall have delivered to HARC such
information as was reasonably requested by HARC to satisfy itself as to (i) the
accuracy of the representations and warranties set forth in Section 4 of this
Agreement and in Section 3.1 of the Purchase Agreement and (ii) the satisfaction
of the conditions set forth in this Section.

 

7.             Ratification of Agreement.  As supplemented by this Agreement,
the Purchase Agreement is in all respects ratified and confirmed and the
Purchase Agreement as so supplemented by this Agreement shall be read, taken and
construed as one and the same instrument.

 

8.             Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 

A-3

--------------------------------------------------------------------------------


 

9.             Conveyance of the Receivables and the Other Conveyed Property to
the Issuer.  Seller acknowledges that HARC intends, pursuant to the related
Master Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the related
Issuer on the Transfer Date.  The Seller acknowledges and consents to such
conveyance and pledge and waives any further notice thereof and covenants and
agrees that the representations and warranties of the Seller contained in this
Agreement and the rights of HARC hereunder are intended to benefit the related
Issuer, the related Owner Trustee, the related Indenture Trustee, the related
Secured Parties and the related Certificateholders.  In furtherance of the
foregoing, the Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the related
Issuer, the related Owner Trustee, the related Indenture Trustee and the related
Secured Parties and that, notwithstanding anything to the contrary in this
Agreement, the Seller shall be directly liable to the related Issuer, the
related Owner Trustee, the related Indenture Trustee and the related Secured
Parties (notwithstanding any failure by the Master Servicer or HARC to perform
their respective duties and obligations hereunder or under any Basic Document)
and that the related Indenture Trustee may enforce the duties and obligations of
Seller under this Agreement against Seller for the benefit of the related
Secured Parties and the related Owner Trustee.

 

10.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and HARC have caused this Purchase Agreement to be
duly executed and delivered by their respective duly authorized officers as of
day and the year first above written.

 

 

 

HOUSEHOLD AUTOMOTIVE FINANCE
CORPORATION,

 

as Seller

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HOUSEHOLD AUTO RECEIVABLES
CORPORATION,

 

as Purchaser

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF RELATED MASTER SALE AND SERVICING AGREEMENTS

 

(1) Master Sale and Servicing Agreement dated as of November 18, 2002, among
Household Finance Corporation, as Master Servicer, Household Automotive Trust
2002-3, as Issuer, Household Auto Receivables Corporation, as Seller and U.S.
Bank National Association, as Indenture Trustee.

 

(2) Master Sale and Servicing Agreement dated as of May 29, 2003, among
Household Finance Corporation, as Master Servicer, Household Automotive Trust
2003-1, as Issuer, Household Auto Receivables Corporation, as Seller and U.S.
Bank National Association, as Indenture Trustee.

 

(3) Master Sale and Servicing Agreement, dated as of November 26, 2003, among
Household Finance Corporation, as Master Servicer, Household Automotive Trust
2003-2, as Issuer, Household Auto Receivables Corporation, as Seller and Wells
Fargo Bank Minnesota, National Association, as Indenture Trustee.

 

(4) Master Sale and Servicing Agreement, dated as of June 22, 2005, among HSBC
Finance Corporation (formerly Household Finance Corporation), as Master
Servicer, HSBC Automotive Trust 2005-1, as Issuer, HSBC Auto Receivables
Corporation (formerly Household Auto Receivables Corporation), as Seller, Wells
Fargo Bank, National Association, as Indenture Trustee and HSBC Bank USA,
National Association, as Administrator.

 

(5) Master Sale and Servicing Agreement, dated as of July 27, 2005, among HSBC
Finance Corporation, as Master Servicer, HSBC Automotive Trust 2005-2, as
Issuer, HSBC Auto Receivables Corporation, as Seller, U.S. Bank National
Association, as Indenture Trustee and HSBC Bank USA, National Association, as
Administrator.

 

--------------------------------------------------------------------------------

 